Opinión disidente del
Juez Asociado Señor Dávila
con la cual concurren los Jueces Asociados Señores Irizarry Yunqué y Negrón García.
*868San Juan, Puerto Rico, a 31 de marzo de 1977
La Autoridad de las Fuentes Fluviales contrató con Zachry International la construcción de unas plantas termo-eléctricas. Luego de entrega y aceptada la obra, Zachry con-tinuó a cargo de ciertos trabajos de mantenimiento. En oca-sión en que debía llevar a cabo una reparación en una válvula de la tubería de vapor, avisó desde el día anterior a la Auto-ridad para que tomaran las medidas necesarias para que no hubiera vapor en la línea. Al llegar a la planta, el encargado de hacer el trabajo preguntó al ingeniero a cargo de la línea si estaba libre de vapor. El ingeniero, empleado de la Auto-ridad, le confirmó que lo estaba. Comenzó a desmontar una válvula y salió un golpe de vapor que lo tiró al piso y le causó graves quemaduras.
El empleado de Zachry, Héctor Lugo, fue compensado por el Fondo del Seguro del Estado, con cargo a la póliza de Zachry. Posteriormente Lugo demandó a la Autoridad de las Fuentes Fluviales,(1) alegando que era un tercero causante del daño y que de acuerdo con lo que dispone el Art. 31 de la Ley de Compensaciones por Accidentes del Trabajo debía compensarle los daños sufridos.(2) Alegó que la Autoridad fue negligente al mantener la línea con vapor y que él fue *869prudente al cerciorarse con el ingeniero a cargo de la planta de que en verdad la línea estaba lista para ser reparada.
La demanda fue declarada con lugar. La Autoridad soli-citó la revisión a la que accedimos por estar planteada una cuestión fundamental en la interpretación del Art. 31 antes citado, en relación con lo que constituye un tercero causante del daño.
El Art. 19 de la Ley establece que “[t]odo patrono ase-gurado al dar cuenta con sus nóminas anuales, deberá incluir en tales nóminas los salarios pagados a todos los obreros y empleados que estuvieren trabajando o fuere a emplear bien por ajuste, o ya bajo una persona con quien ajustó el patrono o bajo un contratista o subcontratista independiente empleado o contratado por dicho patrono, y toda cuenta, o impuesto co-brado por el Estado se basará sobre la nómina corriente del patrono, en las cuales deberán estar incluidos los trabajado-res antes mencionados; Disponiéndose, que esta disposición no será aplicable a los patronos para quienes se hiciere tra-bajo por un contratista independiente que estuviere asegu-rado como patrono de acuerdo con las disposiciones de esta ley.”
Una lectura de dicho artículo demuestra que es condi-cional la obligación del patrono estatutario de incluir en su nómina al obrero del patrono contractual. El mencionado artí-culo “se aplica solamente en los casos en que el contratista in-dependiente no estuviere asegurado.” Montaner Adm. v. Comisión Industrial, 59 D.P.R. 285-290 (1941). De manera pues, que si el patrono contractual está asegurado el patrono estatutario no tiene que incluir a los obreros del primero en su declaración de nómina, no surgiendo por tanto en esta situa-ción la relación de patrono y empleado entre el patrono esta-tutario y el empleado del patrono contractual. Como conse-cuencia de lo expuesto, si el patrono contractual no está ase-gurado y el patrono estatutario cumple con las disposiciones *870del Art. 19 le cobija la inmunidad establecida en el Art. 20.(3)
Sostiene la recurrente que “[l]a relación de contratista independiente entre Zachry y la Autoridad le concedía el derecho a el [sic] demandante a recibir compensación bajo la póliza ocupacional de la Autoridad como póliza subsidiaria, en la eventualidad de que por cualquier razón la póliza de Zachry no fuera suficiente, careciera de cubierta, o Zachry careciera de póliza como tal. Este derecho que se le concede a el [sic] empleado del patrono contractual o real, le concede a la vez a el [sic] contratista independiente[4] (la Autori-dad) gozar de la inmunidad del remedio exclusivo como pa-trono asegurado.”
' Invoca la recurrente a Larson en su Workmen’s Compensation Law, Vol. 2A, Sec. 72.31 sosteniendo que debe recono-cérsele la inmunidad al patrono estatutario ya que si no se le concede no tendría incentivo alguno para exigirle al patrono con quien ha subcontratado que obtenga una póliza del Fondo del Seguro del Estado.
La Ley de Compensaciones por Accidentes del Trabajo, 11 L.P.R.A. sec. 1 et seq., surgió como una medida de protec-ción social para garantizarle compensación al obrero que su-fre un accidente en el curso de su empleo independientemente del hecho de si medió o no negligencia por su parte o por la del patrono. Es una medida social impuesta por la Asamblea *871Legislativa. El empleado renuncia a su derecho a recobrar del patrono mediante la acción ordinaria a cambio de que será compensado por todo accidente que sufre en el curso de su empleo. El patrono paga la prima del seguro establecido para llevar a cabo los propósitos de la ley a cambio de su in-munidad. López Rodríguez v. Delama, 102 D.P.R. 254-258 (1974); Cortijo Walker v. Fuentes Fluviales, 91 D.P.R. 574 (1964).
Las disposiciones de la ley y la interpretación que le he-mos dado a las mismas restringen la responsabilidad del pa-trono estatutario que contrata con otro que no está asegurado vis a vis los derechos del obrero. Así en Colón Santiago v. Comisión Industrial, 97 D.P.R. 208 (1969), resolvimos “que un patrono ‘estatutario’ en virtud del Art. 19 de la Ley de Com-pensaciones por Accidentes del Trabajo solo responde de la compensación ordinaria que corresponde al empleado u obrero de un subcontratista no asegurado. Cuando concurre la cir-cunstancia de que el obrero es un menor empleado en contra-vención a la ley, el resarcimiento de la compensación adicional recae sobre el patrono contractual.”
Hemos visto que la obligación del patrono estatutario de incluir en su nómina los obreros del patrono contractual que le realiza un trabajo es condicional a que el segundo no esté asegurado y que en los casos en que el patrono estatutario ha asumido el costo del seguro su responsabilidad es limitada. Siendo ello así no vemos razón alguna para extender la in-munidad concedida por la ley al patrono estatutario cuando por razón de su negligencia un empleado de un patrono contractual sufre daños. No podemos olvidarnos de que los ter-ceros que ofrecen mayor peligro a la seguridad de los obreros son los empleados de los patronos estatutarios que trabajan en el mismo proyecto. El obvio propósito de la disposición que permite las demandas contra terceros causantes del daño es que la pérdida la sufra el causante del daño y no la tenga que soportar el obrero lesionado o el Fondo del Seguro del Estado.
*872Colón Núñez v. Horn-Linie, 423 F.2d 952 (1st Cir. 1970; (5) Fonseca v. Pacific Constr. Co. Ltd., 513 P.2d 156 (Hawaii 1973); Workmen’s Compensation Law, 32 U. Pitt. L. Rev. 259 (1971). En el presente caso se le avisó a la demandada con anticipación para que tuviera las líneas libre de vapor y antes de comenzar el trabajo se inquirió del supervisor de mantenimiento si las líneas estaban libres y al contestar en la afirmativa se dio comienzo al trabajo con las trágicas con-secuencias que dieron base a este litigio. ¿Acaso la deman-dada adoptó esa actitud por considerar que le cubría la cláu-sula de inmunidad y que no respondería en daños y perjui-cios? Hay que tener presente que los accidentes en aquellos casos en que el patrono contractual está asegurado no se con-sideran para la experiencia de la póliza del patrono estatuta-rio, Art. 30, 11 L.P.R.A. 31, y que de reconecerle inmunidad a estos patronos, el Fondo no podía recobrar lo gastado en el obrero lesionado. Además ya en López Rodríguez v. Delama, supra, expresamos que “[e]n ausencia de expresión legisla-tiva sobre el significado del vocablo ‘terceras personas’ usado en el artículo 31 de la Ley debemos conferirle su significado usual asumiendo que incluye a toda persona aparte del em-pleado lesionado y su patrono asegurado.”
Claramente se sirve mejor a la seguridad de los trabaja-dores, que es el propósito cardinal de la ley, responsabilizando en daños al patrono estatutario que por su negligencia oca-siona daños a un obrero de un patrono contractual, que ex-tendiéndole el palio protector de la inmunidad como incentivo *873para lograr que los patronos contractuales aseguren sus obre-ros. Para el obrero y para el Pondo representa lo mismo el que la prima la satisfaga cualquiera de los dos patronos. Bajo las dos alternativas los obreros están asegurados.
No puedo estar de acuerdo con la doctrina sentada en el presente caso. Confirmaría la sentencia'recurrida que declaró con lugar la demanda.

 El Administrador del Fondo no se subrogó en los derechos del obrero según establece el Art. 31 y éste radicó la demanda contra la Auto-ridad de las Fuentes Fluviales.


Dispone el Art. 81, en su parte pertinente:
“En los casos en que la lesión, enfermedad profesional o la muerte que dan derecho de compensación al obrero, empleado o sus beneficiarios, de acuerdo con este Capítulo, le hubiere provenido bajo circunstancias que hicieren responsables a tercero de tal lesión, enfermedad o muerte, el obrero o empleado lesionado o sus beneficiarios podrán reclamar y obtener daños y perjuicios del tercero responsable de dicha lesión, enfermedad o muerte dentro del año subsiguiente a la fecha en que fuere firme la resolución del caso por el Administrator del Fondo del Seguro del Estado, y éste podrá subrogarse en los derechos del obrero, empleado o sus beneficiarios para entablar la misma acción....”


 Dispone el Art. 20:
“Cuando el patrono asegure sus obreros y empleados de acuerdo con el presente Capítulo, el derecho aquí establecido para obtener compensa-ción será el único remedio en contra del patrono, aun en aquellos casos en que se haya otorgado el máximo de las compensaciones o beneficios de acuerdo con el mismo; pero en el caso de accidente, enfermedades o muerte de los obreros o empleados no sujetos a compensación de acuerdo con este Capítulo, la responsabilidad del patrono es y continuará siendo la misma que si no existiere el presente Capítulo.”


(4)Es incorrecto llamar a la Autoridad contratista independiente. Lo correcto es patrono estatutario. Ver Colón Santiago v. Comisión Industrial, 97 D.P.R. 208-210 (1969), donde denominamos al contratista como pa-trono “estatutario” y al subcontratista patrono “contractual o real”.


El Tribunal de Apelaciones para el Primer Circuito en un caso originado en el Distrito de Puerto Rico había resuelto en Musick v. Puerto Rico Telephone Company, 357 F.2d 603 (1966), que la inmunidad concedida por la Ley de Compensaciones por Accidentes del Trabajo a los patronos asegurados se extendía a los patronos estatutarios. Posteriormente dicho Tribunal revocó a Musick en Colón Núñez v. Horn-Linie, 423 F.2d 952 (1970), entre otras razones, porque interpretó que una sentencia de este Tribunal en el caso de González v. Cervecería Corona, Inc., R-67-272 re-suelto el 29 de enero de 1969 implicaba que este Tribunal no estaba de acuerdo con el dictamen de Musick.